DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5,7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Borchers et al. in WO 2018/157159.  Borchers et al. discloses an additive manufacturing feedstock (see paragraph 2) containing Aluminum and 5.4% to 5.9% Zinc (see paragraphs 98 and 99), Zinc has a vapor pressure of at least 100 kPa at a temperature of 1000 degrees Celsius (see the admission in paragraph 52 of the instant application of the vapor pressure properties of Zinc.). “Identical composition cannot have mutually exclusive properties” See In re Spada,911 F.2d 709,719, 15 USPQ2d 1655,1658 (Fed. Cir. 1990).  Regarding claim 8, Borchers additionally recites using 2.4 to2.9% by weight percent of Mg.
Claim(s) 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 102974955A.  CN 102974955A  discloses a welding wire (that can be used as a feedstock in buildup welding and therefore additive manufacturing)  containing a metal (aluminum) within the group of Al, Cu,Ni, Cr, W and Mo and a high vapor pressure metal , i.e. Mg within a range of 6.2% to 6.8% wt.% (see paragraph 8) that is within the range of 6 wt% to 20 wt% recited in claim 6.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borchers et al. in WO 2018/157159 in view of Martin et al. in U.S. Patent Application Publication No. 2015/0337423. Martin teaches using Zr hybrid nanoparticles (see figure 4 and paragraph 34) . The Zr hydride nanoparticles taught by Martin are 10-500 nm, and are dispersed on the surface of an aluminum alloy powder (see paragraphs 72 and 73). Martin teaches the aluminum 7075 alloy with added ZrH2 material can be consolidated into additive manufactured products (see paragraph 28) at a rate that promotes equiaxed grains (see paragraph 136).  Martin does not mention the alloy with added ZrH2 .
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-19 are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. ASM Handbook Vo. 2B discloses the composition of Aluminum 7075 Alloy, that has a significant percentage of Zinc. Kamat et al. in US 2017/0121802 discusses 7XXX aluminum alloys.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174.  The examiner can normally be reached on 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761